Citation Nr: 9927243	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease with essential hypertension, 
currently evaluated as 60 percent disabling.

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to January 
1962.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from July 1995.

The Board notes that issues on appeal were previously 
remanded by the Board in July 1997 for additional development 
of the record.  That development having been completed the 
case is once more before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected arteriosclerotic heart 
disease with essential hypertension is manifested by septal 
hypertrophy without myocardial infarction or congestive heart 
failure, CFC II-B, status post coronary angioplasty, 4 METS, 
with more than light manual labor not feasible due to 
symptoms and current cardiac status; echocardiograms showed 
ejection fraction of 50 percent.

2.  The record shows that service-connection has been 
established for arteriosclerotic heart disease with essential 
hypertension evaluated as 60 percent disabling, bronchial 
asthma evaluated as 60 percent disabling and pterygium of the 
right eye evaluated as noncompensable.  A total disability 
evaluation for compensation purposes on the basis of 
individual unemployability (TDIU) has been granted.

3.  The veteran is not blind, bedridden, or precluded from 
performing activities of daily living, or from protecting 
himself from the hazards incident to his daily environment by 
virtue of his service-connected disabilities alone.

4.  The veteran does not have a service-connected disability 
rated as 100 percent disabling, and his service-connected 
disabilities have not restricted him to his immediate 
premises, nor severely limited the number of occasions he may 
leave such premises.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
60 percent for arteriosclerotic heart disease with essential 
hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7005 (effective 
prior to January 12, 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.104, Diagnostic Code 7005; 62 Fed.Reg. 65207-
65224 (Dec. 11, 1997) (effective January 12, 1998).

2.  The criteria for special monthly compensation by reason 
of being in need of the regular aid and attendance of another 
person have not been met.  38 U.S.C.A. 
§§ 1114(l), 5107 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.350, 3.352(a) (1998).

3.  The criteria for special monthly compensation on account 
of being housebound have not been met.  38 U.S.C.A. §§ 
1114(s), 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.350(i) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An historical review of the record shows that in an initial 
rating decision of November 1964, the RO granted service-
connection for essential hypertension evaluated as 
noncompensable under Diagnostic Code 7101 effective August 
14, 1964 based upon findings in the veteran's service medical 
records, and on a report of a post service VA general medical 
examination dated in September 1964.  

In a rating decision of December 1973 the RO granted a 10 
percent evaluation for essential hypertension effective from 
October 10, 1973 based on private and VA medical evidence of 
record.

In a rating decision of November  1975, the RO granted a  20 
percent evaluation for essential hypertension effective 
September 18, 1975 based upon the evidence of record at that 
time.

In July 1983, the RO granted a 30 percent evaluation for 
essential hypertension with arteriosclerotic heart disease 
(ASHD) effective from November 5, 1982 under Diagnostic Code 
7005, based upon the evidence of record.

In July 1986, the RO granted a 60 percent evaluation for ASHD 
with essential hypertension under Diagnostic Code 7005, based 
upon the evidence of record.  The 60 percent evaluation has 
remained in effect to the present.  

A June 1995 VA cardiovascular examination report shows a 
clinical history of recurrent palpitations.  The veteran was 
comfortable with his current medications which included a 
nitroglycerin patch.  Blood pressure was 180/84.  Diagnosis 
reflected hypertensive coronary artery disease with episodes 
of blood pressure elevation associated with stress like 
asthmatic attacks that limited his productivity or chance for 
employment.

A June 1995 VA eye examination report shows corrected vision 
in the right eye was 20/30.  Corrected vision in the left eye 
was 20/25.  No diplopia or visual field deficit was noted.  
The examiner recorded there was no limitation of 
employability on account of the veteran's service-connected 
right eye disability. 

An October 1995 VA cardiovascular examination report shows 
the veteran related he had never been told he had a heart 
attack.  He stated that he carried a diagnosis of congestive 
heart failure, but the details were unknown.  He complained 
of chest pain that was relieved by nitroglycerin.  

The veteran reported having hypertension for 30 years.  He 
stated that his blood pressure went up easily, so he avoided 
strenuous activity.  He was able to go about daily activities 
such as driving, grocery shopping, walking around his house 
for 5 minutes, walking inside his house, cooking, eating, and 
bathing without restrictions.  He complained of shortness of 
breath and 3 pillow orthopnea also secondary to asthma with 
easy fatigability.  Strenuous exercise caused palpitations.  

On objective examination, the veteran was described as not 
being in any acute distress.  It was noted he was able to 
walk all the way from the waiting area to the examining room 
without shortness of breath.  The cardiovascular evaluation 
revealed regular heart rate and rhythm.  Positive S4 and 
negative S3 heart sounds were noted.  The extremities were 
without edema.  Blood pressure was 192/66 and 186/66.  It was 
noted that an electrocardiogram undertaken in September 1995 
revealed 1 degree auriculoventricular block, nonspecific ST 
wave changes and no 
Q waves.  A chest X-ray revealed normal heart size and no 
changes as compared to June 1994.  Pertinent impressions were 
stable angina, no signs of old myocardial infarction by 
electrocardiogram, and no congestive heart failure (CHF).  
Also noted were asthma and chronic obstructive pulmonary 
disease (COPD), symptomatic.  

A private hospital emergency room report dated August 19, 
1996, shows the veteran was brought to the emergency room by 
his wife.  It was noted that he had a history of 
hypertension, hypertensive heart disease and congestive heart 
disease.  He was last hospitalized by VA for congestive heart 
failure three years before for one week.  It was noted that 
three months before he had an episode of an aching pain 
through his throat to his right chest and back with shortness 
of breath.  This was better in about ten minutes after taking 
sublingual 10 milligrams of Nifedipine.  He had had blood 
pressure over 200 systolic prior to taking the Nifedipine.  
He rested for a few days and was better, did not have a 
recurrence and did not seek medical attention.  He currently 
complained of orthopnea and paroxysmal nocturnal dyspnea 
since the prior evening.  At 2:00 a.m. his blood pressure was 
180/100.  He was slightly diaphoric and was feeling weak.  
The pain persisted.  

The veteran felt better while resting in the emergency room.  
Blood pressure was 170/75.  He was admitted for evaluation 
and therapy.  Admitting diagnoses were chest pain and 
dyspnea, questionable crescendo angina, myocardial ischemia, 
hypertensive heart disease and COPD.  While hospitalized he 
underwent successful angioplasty for coronary heart disease.  
With medical treatment his shortness of breath and wheezes 
improved.  There was no recurrent chest pain.  Enzymes were 
negative.  EKG showed no significant changes.  On August 27, 
1996, he was discharged home in stable condition.   

The veteran was hospitalized by VA in early September 1996.  
A history of coronary artery disease was noted on hospital 
admission as well as a history of atrial fibrillation 
diagnosed in 1992.  Reportedly while hospitalized in 1992 an 
echocardiogram revealed ejection fraction of 50 percent with 
trace tricuspid regurgitation and mitral regurgitation with 
normal study.  It was noted that a repeat echocardiogram in 
July 1996 for unknown reasons showed similar ejection 
fraction of 50 percent with mild tricuspid regurgitation, 
mitral regurgitation and common artery systolic pressure of 
37, with the left ventricular wall concentrically increased 
and left ventricular diastolic dysfunction with mild 
pulmonary hypertension.  It was noted he had been 
successfully angioplastied in August 1996.

One day prior to VA admission he noted developing 
palpitations.  He also experienced jaw and chest pain.  In 
the emergency room blood pressure was 172/100.  
Echocardiogram revealed a heart rate of 150 beats per minute 
and he was in atrial fibrillation.  Following treatment the 
heart rate went down to 105 beats.  He was noted to 
spontaneously convert to sinus rhythm with ventricular 
tachycardia.  On hospital admission blood pressure was 
145/70.  He was ambulatory and in no acute distress.  On 
cardiac evaluation, regular heart rate was noted.  Normal S1 
and S2 heart sounds were noted.  No murmurs, gallops or rubs 
were noted.  An electrocardiogram showed atrial fibrillation 
at the rate of 104 beats per minute with no acute ST-T wave 
changes.  After digoxin, electrocardiogram review showed 
sinus tachycardia at a rate of 117; normal R waves and no ST-
T wave changes.  

While hospitalized, the veteran was admitted to Telemetry and 
monitored bed.  During the course of his hospital stay he did 
not experience any chest pain or any skipped beats.  He was 
continued on his outpatient medicines.  His attending 
physician stated he might have ischemia leading to atrial 
fibrillation and recommended a repeat angiogram, but the 
veteran stated he was not ready to undergo another angiogram 
as he had had three in less than a week.  It was decided that 
since the veteran had not had any chest pains or flutters for 
more than 72 hours, was comfortable with himself and in no 
acute sickness, that he be discharged and followed as an 
outpatient.  His blood pressure was considered under control 
on multiple medications.  

The veteran was hospitalized by VA for two days in mid-
February 14, 1997.  It was noted that he had a long history 
of paroxysmal atrial fibrillation.  He also was noted to have 
a long history of hypertension.  In August 1996 he had 
undergone percutaneous transluminal coronary angioplasty of 
two vessels.  In September 1996 he was admitted to a VA 
Medical Center (MC) for rapid atrial fibrillation thought to 
be ischemia.  He refused angiography at that time.  He was 
discharged with normal sinus rhythm and on medication for 
coronary artery disease, hypertension and atrial 
fibrillation.  It was noted that he was admitted to the same 
VAMC for some palpitations without chest pain.  In the 
emergency room he was noted to be in a slow, atrial 
fibrillation and then spontaneously converted to normal sinus 
rhythm.  He was then discharged home on medications.  

A VA outpatient clinical record dated February 19, 1997 shows 
a blood pressure reading of 116/70.  The heart sounds were 
nonrevealing.  No murmurs or thrills were noted.  An 
irregular rate was noted.  The point of maximal impulse was 
in the 6th  intercostal space.  The extremities were without 
clubbing cyanosis or edema.  Palpable pulses were noted 
distally.  

A June 1998 VA cardiovascular examination shows the examiner 
noted that the veteran's medical records had been reviewed.  
It was noted as history that he had not worked following his 
retirement in 1962.  In 1996 he had chest pain with a choking 
sensation.  Angiography followed by angioplasty (2 vessels) 
were done.  


Three weeks after discharge, his chest pain recurred and 
surgery was advised, but he refused.  It was noted that 
presently he was able to walk for two hundred yards; able to 
climb a flight of stairs (12 steps), make his bed and go to 
the bathroom.  It was reported that he experienced chest 
pains that were stabbing in character, once or twice weekly, 
related to blood pressure elevation, relieved by medication.  

No other cardiac symptoms were noted as being present.  He 
was noted to have had good response with his current 
medications and no side effects.  It was indicated that 
atrial fibrillation was first noted in 1991.  He presently 
had intermittent occurrence.  Blood pressure was reported at 
150/80, 140/70 and 160/80.   

No murmurs or thrills were noted.  The examination findings 
were negative for congestive heart failure, rales, edema or 
liver enlargement.  Impression was hypertensive ASHD, septal 
hypertrophy, no myocardial infarction, CFC II-B, status post 
coronary angioplasty (1996), "EF" 77 percent, 4 METS, more 
than light manual labor not feasible due to symptoms and 
current cardiac status.  An electrocardiogram revealed 1 
degree (AV) block with no significant change when compared to 
a tracing performed in October 1997.

A June 1998 VA aid and attendance examination report shows it 
was noted that the veteran required an attendant in reporting 
to the examination.  His wife accompanied him.  
Transportation was by private vehicle.  He was not 
hospitalized nor bedridden.  He was considered capable of 
handling payments in his own best interest without 
restriction.  

His physical disability was attributed to hypertensive ASHD, 
status post angioplasty with chest pain associated with 
elevated blood pressure; recurrent asthmatic attacks; and 
dizziness associated with low blood pressure.  No 
incontinence or lower extremity weakness was noted.  




The veteran appeared neat.  Build and posture were described 
as erect.  He was characterized as fairly nourished.  Gait 
was normal.  He was considered able to tend to his personal 
needs without functional restriction with respect to 
strength, coordination, and ability for self-feeding, 
fastening clothing, bathing, shaving and toileting.  No 
amputations were noted.  

No lower extremity functional restrictions were noted 
including limitation of motion, muscle atrophy, contractures, 
weakness, lack of coordination, deficits of weight bearing, 
balance and propulsion.  No limitation of spine, trunk and 
neck was noted.  He was able to walk 200 yards.  No 
mechanical aid was recommended by the examiner.  It was noted 
that approximately three times a week he went to the mall 
with his family.  Diagnoses were HASHD, not in failure, CFC 
II-B and bronchial asthma.  

An addendum to the above examination report in September 1998 
by the same examining physician shows that the veteran did 
not need the aid and attendance of another person.  He was 
not housebound and managed to go out with his family three 
times a week to the malls.  He was able to attend to his 
personal needs.

On a VA Form 21-2680, Examination of Housebound Status or 
Permanent Need for Regular Aid and Attendance in September 
1998, the VA examiner noted that the veteran complained of 
dyspnea and chest pain.  Blood pressure ranged between 140/70 
and 160/80.  The findings were similar to those recorded by 
the same examiner in June 1998.  He was considered able to 
walk without assistance.  It was noted that he did not need 
the aid and assistance of another.  

The record shows that service-connection has been established 
for arteriosclerotic heart disease with essential 
hypertension, evaluated as 60 percent disabling; bronchial 
asthma, evaluated as 60 percent disabling; and pterygium of 
the right eye, evaluated as noncompensable.  A 100 percent 
evaluation has been established based on individual 
unemployability (TDIU).


I.  Entitlement to an evaluation in 
excess of 60 percent for arteriosclerotic 
heart disease with essential 
hypertension.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Separate diagnostic 
codes identify the various disabilities.

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In increased rating cases, these 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition; 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  


These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and enable VA to make a more 
precise evaluation of the claimant's disability and of any 
changes in the condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation.  See 38 C.F.R. §§ 4.2, 4.41.  The 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

The Board notes that the Schedule for Rating Disabilities has 
been revised with respect to the regulations applicable to 
cardiovascular system disabilities.  This change became 
effective January 12, 1998. 62 Fed. Reg. 65207 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104.)

The United States Court of Appeals for Veteran's Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court held 
that the Board may not apply the new rating criteria prior to 
the effective date of the liberalizing legislation.



Under criteria for Diagnostic Code 7005 in effect prior to 
January 12, 1998, a 100 percent evaluation was warranted for 
arteriosclerotic heart disease during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  A 100 percent 
evaluation was also warranted for arteriosclerotic heart 
disease after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  A 60 percent 
evaluation was for application when there was 
arteriosclerotic heart disease following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor is not feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

Under the criteria in effect prior to January 12, 1998, 
hypertensive heart disease with definite signs of congestive 
failure and more than sedentary employment precluded was 
rated as 100 percent disabling.  A 60 percent rating was 
assigned when there was marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat was beyond the 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, and when more than light manual labor 
was precluded.  38 C.F.R. § 4.104, Diagnostic Code 7007.

Under Diagnostic Code 7101 prior to January 12, 1998, 
hypertensive vascular disease (essential arterial 
hypertension) was rated based upon the diastolic pressure 
exhibited on measurement (systolic pressure not having been a 
criterion).  A 60 percent maximum schedular rating was 
assigned for diastolic blood pressure predominantly 130 or 
more with severe symptoms.

The revision of the cardiovascular system rating criteria 
effective January 12, 1998, incorporates objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs), at which cardiac 
symptoms develop. 

The Board further observes that METs are measured by means of 
a treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  62 Fed. Reg. 65211 (Dec. 11, 1997).

Under Diagnostic Code 7005 effective January 12, 1998, 
arteriosclerotic heart disease (coronary artery disease) 
warrants a 60 percent rating for more than one episode of 
acute congestive heart failure in the past year, or when a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
when there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, or when a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

The new rating criteria for hypertensive heart disease under 
Diagnostic Code 7007 provides a 100 percent evaluation for 
chronic congestive heart failure; or a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  A 60 percent 
evaluation is provided where there is evidence of
more than one episode of acute congestive heart failure in 
the past year; or a workload of 3 to 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.

Effective January 12, 1998, a maximum 60 percent schedular 
rating is provided for diastolic pressure predominantly 130 
or more.  Diagnostic Code 7101.

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The Court has emphasized that all disabilities, including 
those arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. 
§ 4.25.  With respect to the anti-pyramiding provision, the 
Court stated that the critical element in determining whether 
a veteran's disabilities may be rated separately is whether 
any of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  Esteban, 6 Vet. App. at 262.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1998).


Analysis

Initially, the Board finds that the veteran's claim for an 
increased evaluation for arteriosclerotic heart disease with 
essential hypertension is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented. Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran's assertions concerning the severity of his 
service-connected arteriosclerotic heart disease with 
essential hypertension (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased rating for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  The Board 
is satisfied that as a result of the Board remand in July 
1997, all appropriate development has been accomplished, and 
that VA has no further duty to assist the veteran in 
developing facts pertinent to his claim.  The veteran has not 
advised VA of the existence of additional evidence which has 
not already been requested and/or obtained.

The Board notes that in view of the provisions of 38 C.F.R. § 
4.14 which preclude the evaluation of the same manifestation 
under different diagnoses, a single evaluation is warranted 
for service-connected arteriosclerotic heart disease with 
essential hypertension. 

Importantly, the Board points out that the grant of TDIU in 
this case was based upon the combined effect of service-
connected disabilities under separate criteria provided under 
38 C.F.R. § 4.16.  The medical evidence of record does not 
demonstrate that the veteran's arteriosclerotic heart disease 
with essential hypertension precludes him from more than 
sedentary work.  The medical evidence of record contains no 
findings or recommendations by any medical professional that 
the veteran is precluded from more than sedentary employment.

After consideration of the evidence, the Board finds that the 
criteria for a 100 percent rating are not met under either 
the previous or amended criteria.  Specifically, the medical 
records demonstrate that the veteran is not currently 
suffering from congestive heart failure, or angina on 
moderate exertion.  Nor do they indicate that he is precluded 
from more than sedentary employment by his cardiac 
disability.  Finally, the medical evidence of record does not 
establish that a workload of three METS or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or that the 
veteran's left ventricular dysfunction is manifested by an 
ejection fraction of less than 30 percent.  

Rather, it was recently noted that he was able to walk for 
two hundred yards; able to climb a flight of stairs (12 
steps), make his bed and go to the bathroom.  It was reported 
that he experienced chest pains that were stabbing in 
character, once or twice weekly, related to blood pressure 
elevation, relieved by medication.  No other cardiac symptoms 
were noted as being present.  

The veteran was noted to have had good response with his 
current medications and no side effects.  It was indicated 
that atrial fibrillation was first noted in 1991.  He 
presently had intermittent occurrence.  Blood pressure was 
reported at 150/80, 140/70 and 160/80.   No murmurs or 
thrills were noted.  The examination findings were negative 
for congestive heart failure, rales, edema or liver 
enlargement.  Impression was hypertensive ASHD, septal 
hypertrophy, no myocardial infarction, CFC II-B, status post 
coronary angioplasty (1996), "EF" 77 percent, 4 METS, more 
than light manual labor not feasible due to symptoms and 
current cardiac status.  

An electrocardiogram revealed 1 degree (AV) block with no 
significant change when compared to a tracing performed in 
October 1997.  The objective evidence of record, including 
clinical findings reported in VA and private clinical records 
including hospital records, and the VA cardiovascular 
examination reports of June 1995, October 1995 and June 1998 
objectively demonstrate that the veteran's current disability 
does not warrant a rating of more than 60 percent.  Reported 
echocardiograms in the record noted ejection fraction of no 
less than 50 percent.

Specifically, the objective findings fail to demonstrate 
service connected arteriosclerotic heart disease with 
essential hypertension that meets or more nearly approximates 
the criteria for a 100 percent rating based on a disease 
process during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc, or for arteriosclerotic heart disease after six 
months, with chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment precluded.  

Moreover, the objective findings fail to demonstrate 
arteriosclerotic heart disease with essential hypertension 
that meets or more nearly approximates the criteria for a 100 
percent rating consistent with hypertensive heart disease 
with definite signs of congestive failure, and more than 
sedentary employment precluded prior to January 12, 1998.  

Additionally, the objective findings fail to demonstrate 
service-connected arteriosclerotic heart disease that meets 
or more nearly approximates the amended criteria for a 100 
percent rating based on arteriosclerotic heart disease with 
chronic congestive heart failure, or when a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or when there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  

This does not, however, preclude the granting of a rating 
above 60 percent for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(1998).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

It is clear that the veteran's arteriosclerotic heart disease 
with essential hypertension, alone, has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care such as to render 
impractical the application of regular schedular standards, 
thereby precluding respective grants of entitlement to 
increased evaluations on an extraschedular basis.  The Board 
notes that the schedular evaluation in this case is not 
inadequate.  The Schedule provides higher ratings under both 
the previous and amended criteria but, as discussed above, 
the record does not support a finding that the required 
manifestations for such a rating are present in this case.  
The Board finds no evidence of an exceptional disability 
picture in this case.  Rather, for the reasons noted above, 
the Board concludes that the disability resulting from 
arteriosclerotic heart disease with essential hypertension is 
adequately compensated by the 60 percent schedular 
evaluation.  Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) (1998) is not warranted in this case.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for his service-connected 
arteriosclerotic heart disease with essential hypertension. 


II.  Entitlement to special compensation 
by reason of being in need of the regular 
aid and attendance of another person or 
at the housebound rate.

Criteria

Special monthly compensation may be paid to a veteran who is, 
by reason of service-connected disabilities, so helpless as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

The requirements for special monthly compensation at the 
housebound rate are that, in addition to having a single, 
service-connected disability rated 100 percent disabling, the 
veteran:

(1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or

(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
service-connected disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1998).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for increased compensation based on the need 
for regular aid and attendance or on account of being 
housebound is well grounded within the meaning of the statute 
and judicial construction.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); 38 U.S.C.A. § 5107(a).  VA therefore has a 
duty to assist the veteran in the development of facts 
pertinent to his claims.  In this regard, the Board notes 
that this case was previously remanded by the Board in order 
to obtain an additional comprehensive aid and attendance 
examination.

Moreover, the veteran's service medical records, post-service 
private clinical data, and VA examination reports have been 
included in his file.  Upon review of the entire record, the 
Board concludes that the data currently of record provide a 
complete basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his claim.

Undoubtedly, the veteran's service-connected disabilities 
significantly impact on the quality of his life and his 
ability to attend to self-care and the activities of daily 
living.  The severity of his service-connected disabilities 
is attested to by the fact that overall he is rated as 100 
percent disabled based on TDIU.

However, the issue in this case is whether his service-
connected disabilities in and of themselves are so disabling 
as to the render the veteran unable to care for himself 
independently on a regular basis or confine him to his 
immediate premises.

Importantly, the Board notes that while an aid and attendance 
examination in June 1998 noted that the veteran's wife 
attended to his needs in reporting to the examination, he was 
considered able to tend to his personal needs without 
functional restriction with respect to strength, coordination 
and ability for self-feeding, fastening clothing, bathing, 
shaving and toileting.  His gait was normal.  The examining 
physician noted that the veteran did not need the aid and 
attendance of another person.  He was not housebound and 
managed to go out with his family three times a week to the 
malls.  He was able to attend to his personal needs.

The Board acknowledges that while the veteran is seriously 
disabled due to his service connected arteriosclerotic heart 
disease and bronchial asthma; they are not shown to have 
impaired ability to perform the specific functions involved 
in daily personal self-care.  Specifically, they do not and 
have not individually or collectively rendered him blind, 
bedridden, or so disabled as to be incapable of self-care.  

Importantly, the veteran has not submitted any competent 
medical evidence showing he is unable to feed, dress and 
undress without assistance and requires aid and attendance 
based on impairment solely due to service-connected 
disabilities.  His disabilities have also not placed him in 
danger in his daily environment.

With respect to the issue of entitlement to special monthly 
compensation on account of being housebound, the Board notes 
that the veteran does not have a single service-connected 
disability rated as 100 percent disabling, the threshold 
requirement for special monthly compensation at the 
housebound rate.  The Board notes that the veteran does leave 
his immediate premises when necessary and is not restricted 
to his immediate premises on account of his service-connected 
disabilities.  The veteran does not meet the criteria for 
special monthly compensation at the housebound rate.  

Overall, the preponderance of the evidence is negative and 
against the grant of entitlement to entitlement to special 
compensation by reason of being in need of the regular aid 
and attendance of another person or on account of being 
housebound.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease with essential hypertension is 
denied.

Entitlement to special compensation by reason of being in 
need of the regular aid and attendance of another person or 
on account of being housebound is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

